478 U.S. 1311
107 S.Ct. 38
92 L.Ed.2d 761
PRUDENTIAL FEDERAL SAVINGS AND LOAN ASSOCIATION et al.v.Mildred FLANIGANNo. A-229
Supreme Court of the United States
September 25, 1986

On application for injunction.
Justice REHNQUIST, Circuit Justice.
The application for a writ of injunction pending appeal is denied.  The constitutional issues addressed in the application were not properly presented to the Montana Supreme Court until the petitioners filed for rehearing.  The court denied the petition for rehearing without comment, consistent with its practice of refusing to consider issues not pressed at each stage of the litigation.  See Femling v. Montana State University, --- Mont. ----, 713 P.2d 996, 999 (1986);  Dodd v. East Helena, 180 Mont. 518, 523, 591 P.2d 241, 244 (1979).  Under these circumstances, the claims presented by the petitioners are not properly before me.  "Questions first presented to the highest State court on a petition for rehearing come too late for consideration here. . . ."  Radio Station WOW v. Johnson, Inc., 326 U.S. 120, 128, 65 S.Ct. 1475, 1480, 89 L.Ed. 2092 (1945).


1
Denied.